Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 18-20 are drawn to a method for discovering a vehicle group in vehicle to anything (V2X) communication range. The method comprising: transmitting, via a first vehicle, a to be discovered message on NR-PSDCH; receiving, from a vehicle in the vehicle group, information of members in the vehicle group; evaluating criteria including policy and terms of the vehicle group; and sending, based on the evaluation, a request to one of the members to join the vehicle group; and receiving, from one or more of the members, a decision based on the request to join. This is classified in CPC group H04W28 subgroup 005.

II. Claims 21-37 are drawn to a method comprising: providing a sidelink (SL) synchronization signal (SS) burst over a time period; restricting, in an OFDM symbol of a slot of the SL SS burst, transmission of a synchronization signal block (SSB) over resource blocks (RBs); generating a SL primary SS (PSS) including a cyclic-shift m-sequence and a SL secondary SS (SSS) based on a gold sequence; and transmitting, from a user equipment (UE) to a gNB via plural symbols after the OFDM symbol, the SSB over the RBs in a new radio (NR) SL SS and physical broadcast channel (PBCH) (NR SL SS/PBCH) including the generated SL PSS and SL SSS. This is classified in CPC group H04W56 subgroup 001.

The inventions are distinct, each from the other because of the following reasons:
The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as discovering a vehicle group by transmitting a discover message, receiving information of members in the group, evaluating criteria and terms of the group, sending a request to join the group, and receive a decision to join the group, classified in CPC group H04W28 subgroup 005. In the instant case subcombination II has a separate utility from the subcombination I such as providing sidelink synchronization signal burst over a time period, restrict transmission of a SSB over RBs in an OFDM symbol of a slot, generate SL PSS and SL SSS, and transmitting the SSB over the RBs in NR SL SS/PBCH including the SL PSS and SL SSS after the OFDM symbol, classified in CPC group H04W56 subgroup 001.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Attorney Tayan Patel (Reg. no. 58,402) on August 16, 2022 to request an oral election to the above restriction requirement and Group II, claims 21-37, was elected without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).
Claims 21-37 are now presented for further examination.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 02/09/2021 in which claims 21-37 are pending. Claims 1-17 were canceled and claims 18-20 were not elected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claims 25, 28, 29 and 35 are objected to because of the following informalities:
Claim 25 recites in line 1 “the NR LS SS/PBCH” and it should be “the NR SL SS/PBCH”.
Claim 28 recites in lines 3-4 “a gNB” and it should be “the gNB”.
Claim 29 recites in line 2 “a gNB” and it should be “the gNB”.
Claim 35 recites in lines 1-2 “the NR LS SS/PBCH” and it should be “the NR SL SS/PBCH”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter which does not fall into one of the categories of “process”, “machine”, “manufacture”, or “composition of matter”. Claim 31 recites the limitation “A computer readable medium containing program instructions stored thereon”. The broadest reasonable interpretation of a claim drawn to a computer readable medium containing program instructions covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a computer readable medium, particularly when the specification is silent. Under the broadest reasonable interpretation of the claim when read in light of the specification, the claims is directed to non-statutory subject matter. A claim drawn to such a computer readable medium, that covers both transitory and non-transitory embodiments, may be amended to narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C § 101. Claim 31 may be amended to recite “A non-transitory computer readable medium containing program instructions stored thereon”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 27-31, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (WO 2018133132) (provided in the IDS) in view of Li et al. (US 2018/0352525), hereinafter “Li”.

As to claim 21, Zeng teaches a method comprising: 
providing a sidelink (SL) synchronization signal (SS) burst over a time period (Zeng, Fig. 3, [0109], Fig. 4, [0110]-[0111], Fig. 5, [0112]-[0113], synchronization subframe signals (SLSS) are transmitted over a transmission period T, which is repeated over subsequent periods); 
restricting, in an OFDM symbol of a slot of the SL SS burst (Zeng, Fig. 5, [0112]-[0113], a symbol in the synchronization subframe is a OFDM symbol), transmission of a synchronization signal block (SSB) over resource blocks (RBs) (Zeng, Fig. 4, [0111], Fig. 5, [0112]-[0113], the first symbol of the subframe used for SLSS is used for Auto Gain Control (AGC) and not for synchronization signal over the resource blocks (RBs) of the synchronization subframe); and 
transmitting, from a user equipment (UE) to a gNB via plural symbols after the OFDM symbol, the SSB over the RBs in a new radio (NR) SL SS and physical broadcast channel (PBCH) (NR SL SS/PBCH) including the generated SL PSS and SL SSS (Zeng, [0106], Fig. 5, [0111], [0112], the UE performs uplink transmissions to gNB. The UE transmits the PSSS, SSSS, DMRS and PSBCH in the corresponding symbols and resource blocks after the OFDM symbol used for the AGC included in the SSLS).

Zeng teaches the claimed limitations as stated above. As discussed above, Zeng discloses that the synchronization subframe includes a PSSS and SSSS (Zeng, Fig. 5). Zeng does not explicitly teach the following features: regarding claim 21, generating a SL primary SS (PSS) including a cyclic-shift m-sequence and a SL secondary SS (SSS) based on a gold sequence.

However, Li teaches generating a SL primary SS (PSS) including a cyclic-shift m-sequence and a SL secondary SS (SSS) based on a gold sequence (Li, [0232]-[0235], the PSSS is generated using Zadoff-Chu sequence, m sequence etc. The SSSS is a Gold sequence generated by using an m sequence. Figs. 8-9, [0179]-[0181], [0186], Fig. 10, [0189]-[0193], the synchronization source is selected, where the synchronization source may be the base station. Figs. 11-17, [0153], the synchronization subframe includes symbols with no SS, PSS, DMRS, SSSS, PSBCH, SLSS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zeng to have the features, as taught by Li, in order to reduce or eliminate interference on an uplink receiver of the base station within a cell coverage area with a relatively small radius (Li, [0017]).

As to claim 25, Zeng teaches wherein the NR LS SS/PBCH is periodically transmitted (Zeng, [0106], Figs. 3-6, [0111], [0112], the PSSS, SSSS, DMRS and PSBCH are transmitted over periodic transmission periods T).

As to claim 27, Zeng teaches wherein the SSB is not time division multiplexed with another channel during the transmitting step (Zeng, [0106], Figs. 3-6, [0111], [0112], the PSSS. SSSS, DMRS and PSBCH are transmitted on resource blocks not shared with other channels).

As to claim 28, Zeng teaches further comprising: 
receiving an instruction from the gNB to transmit the NR SL SS/PBCH (Zeng, Figs. 3-5, [0115], the eNB configures the UE to transmit broadcast messages in the PSBCH), 
wherein time and frequency resources for the NR SL SS/PBCH are scheduled by a gNB (Zeng, [0106], Figs. 3-5, [0111]-[0113], [0115], the eNB configures the UE to transmit broadcast messages in the PSBCH. As shown in Fig 5, the PSSS, SSSS, DMRS and PSBCH include corresponding time (symbol/slot) and frequency (RBs) resources. [0123], the synchronization subframe used by UE to send SLSS is configured by eNB).

As to claim 29, Zeng teaches further comprising: 
determining, at the UE, being in or out of coverage of a gNB (Zeng, [0129], when the terminal is outside the coverage of the eNB, the terminal can pre-configure the synchronization subframe discarding method. [0173], the UE outside the coverage of the eNB uses the preset broadcast channel information, and the UE inside the coverage of the eNB uses the broadcast information update indication information).

As to claim 30, Zeng teaches further comprising: 
cancelling, at the UE, the transmission after a predetermined event (Zeng, [0129], [0131], [0152], Fig. 5, the UE discards synchronization subframes in every N period T, where the period is the transmission period of the synchronization subframe signal. The UE does not send a signal in the discarded synchronization subframe).

As to claim 31, Zeng teaches a computer readable medium containing program instructions stored thereon that, when executed by a processor (Zeng, Fig. 20, [0190], Fig. 21, [0216], [0240], a memory is used to store programs executed by a processor to perform the operations of the terminal), causes the processor to: 
restrict, in an OFDM symbol of a slot of a sidelink (SL) synchronization signal (SS) burst over a time period (Zeng, Fig. 5, [0112]-[0113], a symbol in the synchronization subframe is a OFDM symbol), transmission of a synchronization signal block (SSB) over resource blocks (RBs) (Zeng, Fig. 4, [0111], Fig. 5, [0112]-[0113], the first symbol of the subframe used for SLSS is used for Auto Gain Control (AGC) and not for synchronization signal over the resource blocks (RBs) of the synchronization subframe); and 
transmit, to a gNB, via plural symbols after the OFDM symbol, the SSB over the RBs in a new radio (NR) SL SS and physical broadcast channel (PBCH) (NR SL SS/PBCH) including the generated SL PSS and SL SSS (Zeng, [0106], Fig. 5, [0111], [0112], the UE performs uplink transmissions to gNB. The UE transmits the PSSS, SSSS, DMRS and PSBCH in the corresponding symbols and resource blocks after the OFDM symbol used for the AGC included in the SSLS).

Zeng teaches the claimed limitations as stated above. As discussed above, Zeng discloses that the synchronization subframe includes a PSSS and SSSS (Zeng, Fig. 5). Zeng does not explicitly teach the following features: regarding claim 31, generate a SL primary SS (PSS) including a cyclic-shift m-sequence and a SL secondary SS (SSS) based on a gold sequence.

However, Li teaches generate a SL primary SS (PSS) including a cyclic-shift m-sequence and a SL secondary SS (SSS) based on a gold sequence (Li, [0232]-[0235], the PSSS is generated using Zadoff-Chu sequence, m sequence etc. The SSSS is a Gold sequence generated by using an m sequence. Figs. 8-9, [0179]-[0181], [0186], Fig. 10, [0189]-[0193], the synchronization source is selected, where the synchronization source may be the base station. Figs. 11-17, [0153], the synchronization subframe includes symbols with no SS, PSS, DMRS, SSSS, PSBCH, SLSS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zeng to have the features, as taught by Li, in order to reduce or eliminate interference on an uplink receiver of the base station within a cell coverage area with a relatively small radius (Li, [0017]).

As to claim 35, Zeng teaches wherein the NR LS SS/PBCH is periodically transmitted (Zeng, [0106], Figs. 3-6, [0111], [0112], the PSSS, SSSS, DMRS and PSBCH are transmitted over periodic transmission periods T).

As to claim 37, Zeng teaches wherein the SSB is not time division multiplexed with another channel during the transmitting step (Zeng, [0106], Figs. 3-6, [0111], [0112], the PSSS. SSSS, DMRS and PSBCH are transmitted on resource blocks not shared with other channels).

Claims 22-24 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (WO 2018133132) (provided in the IDS) in view of Li et al. (US 2018/0352525), hereinafter “Li”, and further in view of Yoon (US 2021/0167883).

Zeng and Li teach the claimed limitations as stated above. Zeng and Li do not explicitly teach the following features: regarding claim 22, wherein the SL PSS reuses Uu PSS sequences exhibiting different cyclic shifts and is generated via a polynomial f(x)=x7+x4+1.

As to claim 22, Yoon teaches wherein the SL PSS reuses Uu PSS sequences exhibiting different cyclic shifts and is generated via a polynomial f(x)=x7+x4+1 (Yoon, [0168], the PSSS sequence is generated using a first primitive polynomial and cyclic shift value. [0111]-[0112], a primitive polynomial is x7+x4+1 which is cyclically shifted by different values. See also [0114], Table 5. [0004], [0073], the Uu link is the communication (downlink, uplink) between the UE and the BS. [0112], [0170], the sidelink sequence uses the same sequence as the NR downlink synchronization signal but with a different cyclic shift value from the NR downlink synchronization signal sequence).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zeng and Li to have the features, as taught by Yoon, in order to improve a performance of distinguishing a downlink synchronization signal (Yoon, [0008]).

Zeng and Li teach the claimed limitations as stated above. Zeng and Li do not explicitly teach the following features: regarding claim 23, wherein the SL SSS reuses Uu SSS.

As to claim 23, Yoon teaches wherein the SL SSS reuses Uu SSS (Yoon, [0171], the SSSS is generated using the first primitive polynomial. [0113]-[0114], Table 5, the NR-SSS is based on M-sequence, which is the first polynomial is x7+x4+1. [0010], a different CS value is used between sidelink SSS and downlink SSS sequence. [0004], [0073], the Uu link is the communication (downlink, uplink) between the UE and the BS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zeng and Li to have the features, as taught by Yoon, in order to improve a performance of distinguishing a downlink synchronization signal (Yoon, [0008]).

Zeng and Li teach the claimed limitations as stated above. Zeng and Li do not explicitly teach the following features: regarding claim 24, wherein a SS identification (SSID) is based on 2 IDs of the SL PSSS and 336 IDs from the SL SSS.

As to claim 24, Yoon teaches wherein a SS identification (SSID) is based on 2 IDs of the SL PSSS and 336 IDs from the SL SSS (Yoon, [0130]-[0131], [0164], Fig. 10, the SLID is used to determine the NID(1) and NID(2), where NID(1) is used for NR-SSS and has a value among 336 values, and NID(2) is used for NR-PSSS and has a value among 3 values).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zeng and Li to have the features, as taught by Yoon, in order to improve a performance of distinguishing a downlink synchronization signal (Yoon, [0008]).

Zeng and Li teach the claimed limitations as stated above. Zeng and Li do not explicitly teach the following features: regarding claim 32, wherein the SL PSS reuses Uu PSS sequences exhibiting different cyclic shifts and is generated via a polynomial f(x)=x7+x4+1.

As to claim 32, Yoon teaches wherein the SL PSS reuses Uu PSS sequences exhibiting different cyclic shifts and is generated via a polynomial f(x)=x7+x4+1 (Yoon, [0168], the PSSS sequence is generated using a first primitive polynomial and cyclic shift value. [0111]-[0112], a primitive polynomial is x7+x4+1 which is cyclically shifted by different values. See also [0114], Table 5. [0004], [0073], the Uu link is the communication (downlink, uplink) between the UE and the BS. [0112], [0170], the sidelink sequence uses the same sequence as the NR downlink synchronization signal but with a different cyclic shift value from the NR downlink synchronization signal sequence).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zeng and Li to have the features, as taught by Yoon, in order to improve a performance of distinguishing a downlink synchronization signal (Yoon, [0008]).

Zeng and Li teach the claimed limitations as stated above. Zeng and Li do not explicitly teach the following features: regarding claim 33, wherein the SL SSS reuses Uu SSS.

As to claim 33, Yoon teaches wherein the SL SSS reuses Uu SSS (Yoon, [0171], the SSSS is generated using the first primitive polynomial. [0113]-[0114], Table 5, the NR-SSS is based on M-sequence, which is the first polynomial is x7+x4+1. [0010], a different CS value is used between sidelink SSS and downlink SSS sequence. [0004], [0073], the Uu link is the communication (downlink, uplink) between the UE and the BS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zeng and Li to have the features, as taught by Yoon, in order to improve a performance of distinguishing a downlink synchronization signal (Yoon, [0008]).

Zeng and Li teach the claimed limitations as stated above. Zeng and Li do not explicitly teach the following features: regarding claim 34, wherein a SS identification (SSID) is based on 2 IDs of the SL PSSS and 336 IDs from the SL SSS.

As to claim 34, Yoon teaches wherein a SS identification (SSID) is based on 2 IDs of the SL PSSS and 336 IDs from the SL SSS (Yoon, [0130]-[0131], [0164], Fig. 10, the SLID is used to determine the NID(1) and NID(2), where NID(1) is used for NR-SSS and has a value among 336 values, and NID(2) is used for NR-PSSS and has a value among 3 values).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zeng and Li to have the features, as taught by Yoon, in order to improve a performance of distinguishing a downlink synchronization signal (Yoon, [0008]).

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (WO 2018133132) (provided in the IDS) in view of Li et al. (US 2018/0352525), hereinafter “Li”, and further in view of Rajagopal et al. (US 2017/0188391), hereinafter “Rajagopal”.

Zeng and Li teach the claimed limitations as stated above. Zeng and Li do not explicitly teach the following features: regarding claim 26, wherein the slot is indicated by a SL master information block (MIB-SL).

As to claim 26, Rajagopal teaches The method of claim 21, wherein the slot is indicated by a SL master information block (MIB-SL) (Rajagopal, [0286], the MIB-SL includes timing information and configuration parameters for SL communication, and SF configuration for the SBCH, PSSS and SSSS. [0295], the subframe includes slots).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zeng and Li to have the features, as taught by Rajagopal, in order to reduce resource collision in vehicle to vehicle communication (Rajagopal, [0018]).

Zeng and Li teach the claimed limitations as stated above. Zeng and Li do not explicitly teach the following features: regarding claim 36, wherein the slot is indicated by a SL master information block (MIB-SL).

As to claim 36, Rajagopal teaches The method of claim 21, wherein the slot is indicated by a SL master information block (MIB-SL) (Rajagopal, [0286], the MIB-SL includes timing information and configuration parameters for SL communication, and SF configuration for the SBCH, PSSS and SSSS. [0295], the subframe includes slots).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zeng and Li to have the features, as taught by Rajagopal, in order to reduce resource collision in vehicle to vehicle communication (Rajagopal, [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Si et al. U.S. Patent Application Pub. No. 2019/0028244 – Method and apparatus for synchronization signals and PBCH block enhancement.
Lee et al. U.S. Patent Application Pub. No. 2021/0219187 – Method and apparatus for performing resource reservation in NR V2X.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473